212 F.3d 976 (7th Cir. 2000)
Donna F. Pryor,     Plaintiff-Appellant,v.Seyfarth, Shaw, Fairweather & Geraldson,    Defendant-Appellee.
No. 99-2280
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 7, 2000Decided May 11, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 7588--Harry D. Leinenweber, Judge.
Before Posner, Chief Judge, and Rovner and Evans,  Circuit Judges.
Posner, Chief Judge.


1
The plaintiff appeals from  the dismissal of her suit, on motion for summary  judgment, for sexual harassment, and for  retaliation for complaining about it, all in  violation of Title VII. She was a secretary at a  large Chicago law firm and claims that in 1994 a  partner named Woodford for whom she was working  harassed her on account of her gender. She bases  the claim on five incidents, which for purposes  of this appeal we assume happened exactly as she  claims they did, spread over the last half of the  year:


2
1.  Woodford asked to see a "Frederick's of  Hollywood" catalog that was on the plaintiff's  desk and asked her whether she had ever bought  anything from Frederick's. When she said yes,  Woodford responded: "Well, can I see some  pictures of you in some of the outfits that you  have bought from Frederick's of Hollywood?" She  said she had bought only shoes from Frederick's,  and so there were no pictures of her wearing  outfits from that store. He said, "Well, when you  get some pictures can I see them?"


3
2.  He said her shoes were "unusual" and that he  "prefer[red] to see you in shoes with your toes  out as opposed to those type of shoes."


4
3.  He asked her "What's the color for next week?"  and when she replied that she didn't know he  said, "Do all your clothes correspond?"


5
4.  Working on a case the documents in which  included a book that had pictures of women in  bondage or black leather, Woodford asked Pryor to  "look at this." When she inquired whether it was  relevant to a case, he replied, "No, I just  wanted you to see it."


6
5.  Noticing an outfit in a shopping bag behind  Pryor's desk, Woodford said, "Oh, a new outfit?"  And when she said yes, he said, "Is that  something you got from Frederick's of Hollywood?"


7
Neither singly nor in combination do these  incidents rise to the level at which alleged  sexual harassment becomes actionable under  federal law. Incidents 3 and 5 seem entirely  innocuous, 1 and 2 mildly flirtatious, and 4  possibly suggestive or even offensive, but not so  offensive as to constitute actionable harassment.  For Title VII does not forbid sexual harassment  as such. The harassment must be sufficiently  severe that a rational trier of fact could find  that it had actually changed the conditions of  the plaintiff's workplace, e.g., Silk v. City of  Chicago, 194 F.3d 788, 804 (7th Cir. 1999); Cowan  v. Prudential Ins. Co., 141 F.3d 751, 755-56 (7th  Cir. 1998); Mendoza v. Borden, Inc., 195 F.3d 1238, 1245-46 (11th Cir. 1999), for only sexual  discrimination that changes those conditions is  (so far as bears on sexual harassment at any  rate) actionable under that statute. E.g., Smith  v. Sheahan, 189 F.3d 529, 532 (7th Cir. 1999).  The harassment alleged here falls short of the  harassment held in Baskerville v. Culligan Int'l  Co., 50 F.3d 428 (7th Cir. 1995), and other  cases, e.g., McKenzie v. Illinois Dept. of  Transportation, 92 F.3d 473, 476-77, 480 (7th  Cir. 1996); Saxton v. American Tel. & Tel. Co.,  10 F.3d 526, 538, 534 (7th Cir. 1993); Weiss v.  Coca-Cola Bottling Co., 990 F.2d 333, 334-35, 337  (7th Cir. 1993); Mendoza v. Borden, Inc., supra,  195 F.3d at 1242-43, 1247 (and cases cited in id.  at 1246-47); Shepard v. Comptroller of Public  Accounts, 168 F.3d 871, 872, 874 (5th Cir. 1999);  Quinn v. Green Tree Credit Corp., 159 F.3d 759,  768 (2d Cir. 1998), to be beyond the reach of  Title VII because insufficiently severe to change  the conditions of employment as they would be  perceived by a reasonable person, not  hypersensitive.


8
Pryor seeks to distinguish these cases by means  of two affidavits filed after her deposition, at  which she testified about the five incidents  summarized above. One affidavit is hers and  asserts that Woodford had been harassing her for  years. The other affidavit is by another former  employee of the Seyfarth firm and alleges that  she was harassed by Woodford too. As far as  Pryor's affidavit is concerned, she gives us no  reason to depart from the presumption that an  affidavit which seeks to bolster a party's prior  deposition is not entitled to consideration,  e.g., Maldonado v. U.S. Bank, 186 F.3d 759, 769  (7th Cir. 1999); Raskin v. Wyatt Co., 125 F.3d 55, 63 (2d Cir. 1997), while the other affidavit  shows only that Pryor's lawyer is confused about  the rule that sexual harassment is actionable  under Title VII only when it changes the  plaintiff's conditions of employment. Insofar as  Woodford harassed other employees, and did so  without (so far as appears) Pryor's knowledge, it  could not have altered her conditions of  employment, and so she could not complain about  that harassment under Title VII. Burnett v. Tyco  Corp., 203 F.3d 980, 981 (6th Cir. 2000); Abeita  v. Transamerica Mailings, Inc., 159 F.3d 246, 249  n. 4 (6th Cir. 1998); Creamer v. Laidlaw Transit,  Inc., 86 F.3d 167, 171 (10th Cir. 1996); Hirase-  Doi v. U.S. West Communications, Inc., 61 F.3d 777, 782 (10th Cir. 1995). At argument her lawyer  told us that Woodford had leered at her without  her knowing it, and he adduced this as evidence  that Woodford's harassment was "pervasive." It  was actually irrelevant.


9
So the claim of sexual harassment fails. But  Seyfarth does not argue that the claim was so  frivolous that the making of it showed that Pryor  was unfit to remain at the firm--that she was the  harasser. See McDonnell v. Cisneros, 84 F.3d 246,  259 (7th Cir. 1996). And so her claim of  retaliation is unaffected by the failure of her  claim of harassment.


10
Three months after she filed that claim she was  fired by Seyfarth's personnel manager after being  discovered glueing an artificial fingernail on  the finger of a friend in the ladies' bathroom at  the Seyfarth firm. Seyfarth points out that even  if the offense seems a trivial one not meriting  the discharge of a long-term employee, still, so  long as the discharge was not motivated by the  fact that Pryor had filed a claim against the  firm the disproportionate character of the  manager's action could not establish liability  under Title VII. That is true, because Title VII  is not a "good cause" statute; it creates a  remedy against invidious discrimination (or, as  here, retaliation), not against caprice. The  circumstances leading up to the discharge,  however, cast enough suspicion on the motive for  firing Pryor to entitle her to a trial.


11
To begin with, if the facts are taken as they  should be in the light most favorable to Pryor,  there was no "offense." She was on her break when  she applied the nail; she had been "doing" nails  for her coworkers for years; there was no rule  against having a visitor and doing the visitor's  nail; and the procedure took only 30 seconds. We  repeat that it is not our business whether the  firm had good cause to fire Pryor; but it would  be odd if the firm had delegated to its personnel  manager the authority to fire a long-term  employee for entirely capricious reasons--  sufficiently odd to make one wonder whether  retaliation rather than whim may have been the  real cause of the firm's action.


12
Against this Seyfarth argues that the incident  with the nail was merely the straw that broke the  camel's back--Pryor's secretarial work was  unsatisfactory and her attire "inappropriate."  Yet she had been working for the firm for nine  years when she was fired in May 1995, and, so far  as the documentary record, at least, is  concerned, her work had been entirely  satisfactory throughout. As recently as the  summer of 1994, her annual performance reviews  (the last before she was fired) by the three  lawyers she was working for then had been highly  positive, especially the review by an associate  named Dalinka for whom she worked. Dalinka in his  deposition testified that Pryor's work had  actually been unsatisfactory when he filled out  the performance-review form and that he had given  her a glowing report in order not to make her  feel bad. Yet the form requires only that the  reviewer check boxes (needs improvement,  satisfactory, etc.) beside each task category.  There are spaces for optional comments under the  boxes, and Dalinka went out of his way to make  positive comments in each space, though he could  just have checked the boxes without hurting  Pryor's feelings. His going the extra mile, as it  were, casts doubt on his testimony that he was  making a merely pro forma positive report, and by  undermining his credibility also casts doubt on  his further and more fundamental testimony that  Pryor's work had deteriorated. Wylie v. Ford  Motor Co., 536 F.2d 306, 307-08 (10th Cir. 1976).


13
It is common for supervisors to overrate their  subordinates for purposes of building morale,  avoiding conflict, and deflecting criticisms that  the supervisor isn't doing a good job (or that he  shouldn't have hired this subordinate in the  first place). Not much weight can be given to  positive reviews. But not much does not equal  zero. And by going out of his way to say nice  things about the plaintiff Dalinka made it  possible for a reasonable trier of fact to infer  that his later denigration of her performance was  invented for purposes of the litigation.  Disbelieving a witness's testimony about one of  the material facts in a case can justify the  trier of fact in disbelieving the witness's  contested testimony on other material facts.  Dressler v. Busch Entertainment Corp., 143 F.3d 778, 781 (3d Cir. 1998); Burton v. State, 651 So. 2d 641, 655-56 (Ala. Crim. App.), aff'd sub  nom. Ex parte Burton, 651 So. 2d 659 (Ala. 1994).  An affidavit from another lawyer for whom Pryor  worked denied that she had any performance  problems; and Dalinka never documented any of his  concerns about her performance. One doesn't want  to encourage bureaucracy in the workplace; but of  all employers, lawyers can be expected to be most  sensitive to charges of employment discrimination  and most assiduous about documenting actions  calculated to rebut such charges. Especially a  law firm like Seyfarth that specializes in  employment law!


14
Dalinka testified that Pryor refused to learn  the computer program Excel. He says that all  secretaries were required to learn it, but  Seyfarth cannot locate a document saying this.  Pryor testified that, far from refusing to learn  Excel (which however she testified was optional  rather than mandatory), she was scheduled for an  Excel lesson the very day she was fired.


15
Finally, the personnel manager criticized Pryor  for "inappropriate attire" (apparently, wearing  stretch pants and a sweater top). The manager  testified that Pryor persisted in wearing such  attire; Pryor testified that she immediately  switched to wearing suits. Such a conflict cannot  be resolved on summary judgment.


16
Not only may the grounds on which Pryor was  fired have been pretextual, but she presented  evidence that Seyfarth had a policy of  progressive discipline which would have precluded  the firing of Pryor for such trivial offenses  without prior warnings which it is conceded she  did not receive. Seyfarth denies the existence of  such a policy, but this is another issue of fact  that cannot be resolved on summary judgment. Its  argument that an employee is incompetent to  testify to the existence of an employment policy  is absurd.


17
The personnel manager testified that she didn't  know that Pryor had filed a claim against the  firm when she fired her, but this was another bit  of contested evidence that a jury would not be  required to believe. The snitch who turned Pryor  in to the personnel manager for the nail  misdemeanor knew about the claim, and the manager  spoke to other people at the firm before firing  her, including Dalinka, whose complaints about  Pryor's performance may have been fabricated as  part of a retaliatory scheme. Dalinka,  incidentally, worked in the same department of  the firm as Woodford.


18
A reasonable jury could find that after and  because Pryor filed a claim, the firm was  "laying" for her, biding its time to create a  space between the date of the claim and the date  of the discharge, and in the interval gathering  pretextual evidence of misconduct to provide a  figleaf for its retaliatory action. Of course we  do not hold that this is the correct  interpretation of the events, only that the  matter is sufficiently in doubt to require a  trial.


19
The dismissal of the harassment count is  affirmed, but the dismissal of the retaliation  count is reversed and the case remanded for  further proceedings consistent with this opinion.


20
Affirmed in Part, Reversed in Part, and Remanded.